                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 15-cv-61736-BLOOM/Valle

ALEXSAM, INC.,

       Plaintiff,

v.

WILDCARD SYSTEMS, INC., et al.,

      Defendants.
________________________________________/


                ORDER ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE is before the Court upon Defendants WildCard Systems, Inc., eFunds

Corporation, and Fidelity National Information Services, Inc.’s (collectively “Defendants”)

Motion for Bill of Costs and Attorneys’ Fees, ECF No. [192], and Defendants’ Motion for Bill of

Costs, ECF No. [194], (collectively, the “Motions”). On July 23, 2018, the Motions were referred

to the Honorable Alicia O. Valle, United States Magistrate Judge, for Report and Recommendation

(“Report”), ECF No. [213]. Judge Valle issued a Report and Recommendation on February 13,

2019, recommending that the Motions be granted in part and denied in part. See Report, ECF No.

[215]. The Report advised the parties that objections to the Report must be filed within fourteen

days. Id. at 30. Thus, any objections were required on or before February 27, 2019. On February

27, 2019, Plaintiff AlexSam, Inc. (“AlexSam” or “Plaintiff”) filed its objections to certain portions

of the Report. See Plf.’s Objections, ECF No. [216]. Defendants did not file any objections.

       Plaintiff asserts two objections to the Report. The first objection relates to the Report’s

conclusion that the Defendants’ Motions were timely filed. ECF No. [216], at 2-4. The second
                                                               Case No. 15-cv-61736-BLOOM/Valle


objection relates to “certain commentary” in the Report relating to “AlexSam’s decision to appeal

to the Court of Appeals for the Eleventh Circuit.” Id. at 4.

       Regarding Plaintiff’s first objection to the Report’s conclusion that the Motions were

timely filed, the Court finds this objection is without merit. Local Rule 7.3(a) requires that motions

for attorneys’ fees and/or non-taxable expenses and costs shall “be filed with sixty (60) days of the

entry of the final judgment or order giving rise to the claims.” S.D. Fla. L.R. 7.3 (a). Further,

Local rule 7.3(c) mandates that a bill of costs pursuant to 28 U.S.C. § 1920 “shall be filed and

served within thirty (30) days of entry of final judgment or other appealable order.” S.D. Fla. L.R.

7.3 (c). Here, Plaintiff states that the Eleventh Circuit’s Mandate, which was issued on February

15, 2018, was the “triggering event” for the Defendants to file their Motions for Fees and Costs.

See ECF Nos. [201], at 10-11. Plaintiff argues that the Report’s recommendation that the Motions

were timely “rests upon the conclusion that the Court’s April 10, 2018 Order re-set the trigger

date.” ECF No. [216], at 2. The Motions presently pending before this Court, however, were

initially filed on March 19, 2018, which was within the time prescribed by Local Rules 7.3(a) and

(c). See ECF Nos. [177] and [178]. As discussed in the Report, this Court entered its Order on

April 10, 2018, which denied the motions without prejudice, and expressly permitted the

Defendants to re-file their motions. See ECF No. [188]. Defendants then refiled the Motions on

June 8, 2018. ECF Nos. [192] and [194]. The Report correctly observes that the Defendants were

permitted to refile the Motions, and thus the Motions were not untimely. Accordingly, the Court

agrees that the Motions were timely filed and Plaintiff’s first objection is overruled.

       Regarding Plaintiff’s second objection to “certain commentary” regarding AlexSam’s

decision to appeal to the wrong court, this objection is also without merit. While Plaintiff agrees

with Judge Valle’s recommendation that the Defendant’s Motion for Attorney’s Fees and Non-



                                                  2
                                                             Case No. 15-cv-61736-BLOOM/Valle


Taxable Costs be denied, it takes issue with the Report’s statement that Plaintiff’s decision to

appeal to the Eleventh Circuit was “plainly wrong.” ECF No. [216], at 4. AlexSam also claims

that the Report was misleading because “AlexSam did not rely solely on a blog post when it chose

to appeal to the Eleventh Circuit.” Id. (emphasis added). The Court first notes that this objection

is improper as it has no bearing on the Report’s findings.     Nonetheless, the Court agrees with

Judge Valle’s analysis that AlexSam was “plainly wrong” to appeal this action to the Eleventh

Circuit, as the Federal Circuit has exclusive jurisdiction over the appeals of actions arising under

federal patent law. See 28 U.S.C. § 1295 (a) (1) (“The United States Court of Appeals for the

Federal Circuit shall have exclusive jurisdiction of an appeal from a final decision of a district

court of the United States . . . in any civil action arising under, or in any civil action in which a

party has asserted a compulsory counterclaim arising under, any Act of Congress relating to patents

or plant variety protection”) (emphasis added). The Court is unable to find in the Report a

statement that AlexSam’s decision was made solely on a blog post, and thus the objection in this

regard is a misstatement of the Report. Plaintiff’s second objection is overruled.

       The Court finds Judge Valle’s Report to be well reasoned and correct and the Court agrees

with Judge Valle’s analysis. Accordingly, having conducted a de novo review of Judge Valle’s

Report and Recommendation, and otherwise being fully advised, it is ORDERED AND

ADJUDGED as follows:

           1. Judge Valle’s Report, ECF No. [215], is ADOPTED;

           2.   Plaintiff’s Objections, ECF No. [216] are OVERRULED;

           3. Defendants’ Motion for Bill of Costs and Attorneys’ Fees, ECF No. [192], is

                GRANTED in part and DENIED in part. Defendants’ Motion for Bill of Costs,

                ECF No. [194], is GRANTED in part and DENIED in part.



                                                 3
                                                           Case No. 15-cv-61736-BLOOM/Valle


             4.   Defendants are awarded $2,600.50 in taxable costs.

       DONE AND ORDERED in Miami, Florida, this 1st day of March, 2019.




                                                     ____________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE


Copies to:

The Honorable Alicia O. Valle

Counsel of Record




                                                 4
